 


110 HR 2569 IH: Rural Broadband Deployment Act
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2569 
IN THE HOUSE OF REPRESENTATIVES 
 
June 5, 2007 
Mr. Graves introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To codify certain changes proposed by the Department of Agriculture to the rules governing eligibility for the rural broadband access program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural Broadband Deployment Act.  
2.Codification of certain changes proposed by the Department of Agriculture to rules governing eligibility for the rural broadband access program 
(a)In generalSection 601(d) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(d)) is amended by adding at the end the following: 
 
(4)Eligibility determinationsIn determining the eligibility of an applicant for a loan or loan guarantee under this section: 
(A)Relaxation of market survey requirementThe Secretary shall not require the applicant to submit a market survey for a service area proposed in the application if the applicant is projecting less than a 15 percent penetration of households passed in the service area, by the end of the time period used in the study conducted by the Secretary to determine whether the project proposed in the application is financially feasible; and 
(B)Elimination of credit support requirement, including the cash on hand requirementIn lieu of imposing the credit support requirements set forth in section 1738.20 of title 7, Code of Federal Regulations, the Secretary— 
(i)except as provided in clause (ii), shall require the applicant to demonstrate a minimum equity position equal to 20 percent of the requested loan amount at the time the application is submitted (or 10 percent of the amount, if the application proposes to serve an area in which at least 40 percent of the households do not have access to broadband service or are in an area in which broadband service is provided by only 1 provider);  
(ii)may waive or modify the requirement of clause (i) to the extent that the waiver or modification— 
(I)does not result in the applicant having a projected negative cash position in any quarter in the time period referred to in subparagraph (A); and 
(II)is required to enable the provision of broadband service in an area that does not have access to broadband service or in which broadband service is provided by only 1 provider; and 
(iii)shall notify the applicant if financial analysis indicates that cash from operations and previous cash infusions would not be sufficient to enable to applicant to sustain a positive cash position throughout the time period referred to in subparagraph (A), and that additional cash requirements are needed to support the feasibility of the loan.
(C)Notice and comment on applicationsAs soon as is practicable after receipt of an application submitted pursuant to this section, the Secretary shall cause to be published in the Federal Register a notice that the application has been submitted (which shall include a copy of the application), and that the Secretary will accept comments from the public on the application during the 30-day period after the date the notice is so published.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on December 1, 2007.  
 
